                                          Case 4:19-cv-06551-HSG Document 24 Filed 10/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KENNETH E. BAPTISTE,                                Case No. 19-cv-06551-HSG
                                   8                    Plaintiff,                           ORDER GRANTING THIRD
                                                                                             EXTENSION OF TIME TO FILE
                                   9             v.                                          SUMMARY JUDGMENT MOTION
                                  10     B. MARTINEZ, et al.,                                Re: Dkt. No. 23
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Defendants’ request for a third extension of time to file their

                                  14   summary judgment motion is GRANTED. By November 17, 2020, Defendants shall file and

                                  15   serve their summary judgment or other dispositive motion. Plaintiff’s opposition to the summary

                                  16   judgment or other dispositive motion must be filed with the Court and served upon Defendants no

                                  17   later than 28 days from the date the motion is filed. Defendants shall file a reply brief no later

                                  18   than 14 days after the date the opposition is filed. The motion shall be deemed submitted as of the

                                  19   date the reply brief is due. No hearing will be held on the motion.

                                  20          This order terminates Dkt. No. 23.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 10/29/2020

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
